Citation Nr: 0300986	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-17 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral ear 
infection.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1984.  Thereafter, he served with the Army 
National Guard at various times.
 
This appeal arises from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that determined that claims 
of entitlement to service connection for tinnitus and for 
a bilateral ear infection/condition were not well 
grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In February 2001, the Board remanded the case to the RO 
for additional development.  In April 2002 the RO 
considered the claims on the merits but continued to deny 
them.

Although the veteran requested a hearing, he later withdrew 
that request.  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for 
a VA compensation and pension examination.  

2.  There is no medical evidence of chronic right otitis 
media, or tending to relate right otitis media to any 
incident of active service.  

3.  There is no medical evidence a current left ear 
infection/condition.

4.  There is no medical evidence of current tinnitus, or 
tending to relate tinnitus to disease or injury during 
active service.




CONCLUSIONS OF LAW

1.  A chronic bilateral ear infection/condition was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in June 1980 the 
veteran underwent an enlistment examination.  No ear 
disorder was shown at that time.  Audiometry revealed 
normal hearing.  The veteran underwent audiometry at 
various times during active service, all of which were 
within normal limits.  In August 1981, after an aircraft 
flight, the veteran complained of decreased hearing with 
intermittent right ear pain.  The examiner observed fluid 
behind the right tympanic membrane, although the left 
tympanic membrane appeared normal.  The veteran was 
discharged from active service in November 1984; however, 
in July 1985, he underwent a National Guard examination, 
the report of which does not mention any complaint of an 
ear infection/condition nor does it mention tinnitus.  

The veteran submitted a service connection claim in 
November 1998, claiming that he had a bilateral ear 
infection and a panic disorder during active service.  

The veteran submitted a private medical report dated in 
November 1998 that reflects that he complained of periodic 
or occasional hearing loss with sensation of ears popping.  
The assessment was Eustachian tube dysfunction. 

In January 1999, the RO determined that claims of service 
connection for bilateral ear infection and for panic 
disorder were not well grounded.

In April 1999, the veteran claimed service connection for 
a bilateral ear condition and also for tinnitus.  He 
submitted private treatment reports reflecting that in 
November 1998 he had a Eustachian tube dysfunction with a 
normal audiogram.  The right tympanic membrane was 
slightly bulging.  The assessment was otitis media.  In 
December 1998, he was treated for right ear otitis.

In May 1999, the RO determined that claims of entitlement 
to service connection for tinnitus and for bilateral ear 
infection/ear condition were not well grounded.  The 
veteran submitted a notice of disagreement, reporting that 
during active service he was exposed to acoustic trauma 
from the firing of tank cannons.  

In February 2001, the Board remanded the case for 
consideration of the Veterans Claims Assistance Act of 
2000 (VCAA).  In March 2001, the RO issued a letter to the 
veteran advising him of VA's duty to assist under the 
VCAA.  The RO supplied VA Forms 21-4142 and notified the 
veteran that if he would sign and return them, the RO 
would attempt to obtain any treatment records that he 
would like considered with his claims.  The veteran did 
not reply. 

In April 2002, the RO issued a supplemental statement of 
the case continuing the denial of service connection for 
bilateral ear infection and for tinnitus on the basis of 
no medical evidence of a current disorder.  

In September 2002, the Board undertook development of the 
claims and offered the veteran a VA medical examination to 
determine the nature and etiology of any ear disorder and 
the nature and etiology of any tinnitus.  The notice 
letter advised the veteran that if he failed to report for 
the examination without good cause, his claims would be 
rated based on the evidence of record.  The claims file 
reflects that although the veteran was properly notified 
of the examination, he did not report nor did he offer any 
reason for failure to report.  



II.  Legal Analysis

The VCAA contains extensive provisions regarding VA's 
obligations to notify claimants of any information and/or 
evidence which might be needed in their claims, and to 
assist claimants in obtaining such evidence, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
new regulations, which in pertinent part are effective as 
of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this 
matter.  A March 2001 RO letter notifies the veteran of 
what evidence he needs to submit, and what VA will do to 
help him.  The RO, in a Supplemental Statement of the 
Case, has set forth the law and facts in a fashion that 
clearly and adequately explained the basis of its 
decision.  The appellant has neither submitted nor made 
reference to any additional records which could tend to 
substantiate his claims.  It appears clear, therefore, 
that there are no outstanding records or other evidence 
that could substantiate the claims.  

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(extensive record and detailed decision show futility of 
any further evidentiary development).  There is no legal 
basis for granting the appellant's claims and, he has 
failed, without offering any reason, to report for a 
medical examination that might have provided such basis.  
Given the circumstances of this matter, the Board cannot 
find any basis under the VCAA to defer appellate review.  

Accordingly, the Board finds that VA has satisfied its 
duty to assist the appellant in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to 
his claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA was obligated to offer the veteran a medical 
examination to clarify the nature and etiology of claimed 
disorders.  That duty was accomplished. 

In general, service connection may be awarded for 
disability resulting from injury or disease incurred in or 
aggravated by active peacetime service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  "Direct" service connection 
may be established for a current disability when the 
evidence shows affirmatively that the disability resulted 
from injury or disease incurred (or aggravated) during 
active service.  Id.  "Direct" service connection may be 
granted for any disease not diagnosed initially until 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each disabling 
condition shown by SMRs, or for which the veteran seeks 
service connection, must be considered on the basis of the 
places, types, and circumstances of his service as shown 
be service records, the official history of each 
organization in which he served, his medical records, and 
all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection 
under 38 C.F.R. § 3.303; however, "chronic diseases" as 
defined at 38 C.F.R. § 3.307 and 3.309 are accorded 
special consideration for service connection.  Where a 
condition is not shown to be chronic, then continuity of 
symptomatology is required to support the claim.  
38 C.F.R. § 3.303(b).  

The medical evidence of record shows that the veteran was 
seen in 1981 for a right ear infection and complaint of 
ear pain after flying in an aircraft.  No further 
complaint of the condition was made.  No complaint of 
tinnitus was made during active service.  Since active 
service, there has been no medical evidence submitted that 
suggests that the veteran has any left ear infection or 
that fluid behind the eardrum in 1981 is related in any 
way to otitis media in 1998.  There has been no medical 
evidence submitted that tends to relate tinnitus to 
disease or injury during active service.  As such, the 
claims must be denied on the basis of no medical link 
between any current ear disorder or tinnitus and active 
service, as well as no medical diagnosis of tinnitus or a 
current chronic ear disability.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  


ORDER

1.  Entitlement to service connection for bilateral ear 
infection/condition is denied.

2.  Entitlement to service connection for tinnitus is 
denied. 



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

